DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 20100101763 A1) in view of MAJDANIK (RU 2297661 C2: Machine Translation is provided by Examiner).
Regarding claim 1, HUANG teaches a cooling device comprising (see FIG 2): 
at least one heat pipe (10), wherein each of the at least one heat pipe includes a condensing section (101) between a first end and a second end of the heat pipe (see element 101 in FIG 2 located between the first end and a second end of the heat pipe), a first vaporization section (100) between the condensing section and the first end of the heat pipe, and a second vaporization section (100) between the condensing section and the second end of the heat pipe, (HUANG disclose in FIG 2 two vaporization sections (100) each one is located between the end of the heat pipe and the condensing section (101)),
 and wherein the condensing section (101) intercommunicates with the first vaporization section and the second vaporization section (HUANG disclose in FIG 2 the two vaporization sections (100) and the condensing section are made out of one heat pipe which makes the three sections intercommunicates with each other); and 
a fin unit (110) mounted to the condensing section of each of the at least one heat pipe, (HUANG disclose in FIG 3 the fin unit (110) mounted on the condensing section).
HUANG does not teach a connector connected to the first end and the second end of each of the at least one heat pipe, and wherein an interior of the connector intercommunicates with the first vaporization section and the second vaporization section of each of the at least one heat pipe.
MAJDANIK teaches a cooling device (see MAJDANIK’s Figure 4, annotated by Examiner) a flat heat pipe (see MAJDANIK’s Figure 4, annotated by Examiner) that has a first end and a second end (see MAJDANIK’s Figure 4, annotated by Examiner), and a connector (1) connected to the first end and the second end of each of the at least one heat pipe (see MAJDANIK’s Figure 4, annotated by Examiner), 
and wherein an interior of the connector intercommunicates with the first vaporization section and the second vaporization section of each of the at least one heat pipe (MAJDANIK teaches in ¶ [27] that “The passive cooling system of the desktop computer includes heat pipes having a vaporization chamber 1 and a condenser 2 connected to each other by a transport zone 3 to form a closed loop).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling device of HUANG with a connector connected to the first end and the second end of each of the at least one heat pipe, and wherein an interior of the connector intercommunicates with the first vaporization section and the second vaporization section of each of the at least one heat pipe, as taught by MAJDANIK. Such modification will provide the benefit of increasing the heat dissipation efficiency by circulating the heat transfer medium in the heat pipe, (see MAJDANIK’s ¶¶ [33,34]).
	


    PNG
    media_image1.png
    788
    660
    media_image1.png
    Greyscale
MAJDANIK’s Figure 4, annotated by Examiner


Regarding claim 2, HUANG teaches the condensing section (101: see Figure 2) forms at least one U-shaped portion partially protruding beyond the fin unit (110: see in Figure 2 the condensing section forms one U-shaped portion that partially protruding beyond the fin unit 110).
Regarding claims 3 and 4, HUANG teaches a heat conducting board (12: see Figure 2) in thermal connection to the first vaporization section and the second vaporization section of each of the at least one heat pipe (heat conducting board 12 in thermal with both vaporization sections 100: see Figure 4).

Regarding claims 5 and 6, HUANG teaches the condensing section (101) is in a form of a flat pipe having two opposite flat surfaces (see Figure 2), and wherein the fin (110) unit abuts at least one of the two flat surfaces (see Figure 2).

Regarding claims 7 and 8, HUANG does not teach the at least one heat pipe includes a single heat pipe delimiting a T-shape area, and wherein a U-shaped portion forms at each of two sides of the condensing section.
However, MAJDANIK teaches a flat heat pipe (see MAJDANIK’s Figure 4, annotated by Examiner) includes a single heat pipe delimiting a T-shape area, and wherein a U-shaped portion forms at each of two sides of the condensing section, (see MAJDANIK’s Figure 4, annotated by Examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling device of HUANG with a single heat pipe delimiting a T-shape area, and wherein a U-shaped portion forms at each of two sides of the condensing section, as taught by MAJDANIK. Such modification will provide the benefit of increasing the high isothermality and thereby increasing its efficiency, (see MAJDANIK’s ¶ [18]). Additionally, to modify one U shaped heat pipe with T shaped heat pipe as claimed would entail a mere change in shape of heat pipe and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Examiner notes that per ¶¶ [0017 and 20], Applicant did not show any criticality to the claimed shape nor unexpected results related to claimed shaped. see MPEP 2144.04 (B), 716.02(d) and In re Dailey et al., 149 USPQ 47.  

Regarding claims 9 and 10, HUANG does not teach a length of one of the at least one heat pipe is larger than or equal to 19 times of an outer diameter of the heat pipe.
MAJDANIK teaches in figure 4 and in ¶ [36], length of one of the heat pipe is larger than 19 times of an outer diameter of the heat pipe. MAJDANIK discloses that the diameter of the heat pipe is 3 mm and the width of the chamber is 60 mm which is by itself larger than 19 times of an outer diameter, while the overall dimensions of the cooling system is 400 X 400 mm. From this disclosure, it is obvious that the length of one of the heat pipe is larger than 19 times of an outer diameter (see MAJDANIK's Figure 4, annotated by Examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling device of HUANG with a length of one of the at least one heat pipe is larger than or equal to 19 times of an outer diameter of the heat pipe, as taught by MAJDANIK.  Such modification will provide the benefit of increasing the efficiency of the cooling system (see MAJDANIK’s ¶ [15]).  Additionally, to modify the size of heat pipe into the claimed proportions would entail a mere change in size of the components and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
INAGAKI (US 20210018272 A1), teaches a similar cooling device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           



	/CHRISTOPHER R ZERPHEY/               Primary Examiner, Art Unit 3763